DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 5 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 and 11 of U.S. Patent No. 10,636,765. Although the claims at issue are not identical, they are not patentably distinct from each other because of the followings:
Although the conflicting claims are not identical, the scope of the claimed limitations of the instant application as claimed in claims 1, 4, 5 and 6 is similar to that of the claimed limitations of U.S. Patent No. 10,636,765 as claimed in claims 1, 5 and 11. Therefore, the claims are not patentably distinct from each other.
The instant Application: 

1. A method of making a semiconductor device, comprising: providing a substrate including an opening formed through the substrate; disposing the substrate in a mold; and depositing an encapsulant into the mold, wherein the encapsulant flows through the opening.  
4. The method of claim 1, further including singulating the substrate after depositing the encapsulant, wherein the opening is removed.  






















5. The method of claim 1, further including: disposing the substrate in the mold with a portion of the mold contacting a portion of a first surface of the substrate; removing the substrate and encapsulant from the mold; disposing a mask over the portion of the first surface of the substrate; forming a first shielding layer over the mask and first surface of the substrate; and removing the mask and a portion of the first shielding layer.  




6. The method of claim 5, further including: singulating the substrate and encapsulant; and forming a second shielding layer over the encapsulant opposite the first shielding layer after singulating.  


U.S. Patent No. 10,636,765: 

1. A method of making a semiconductor device, comprising: providing a substrate including a first opening formed through the substrate from a first surface of the substrate to a second surface of the substrate, wherein the substrate completely surrounds the first opening; disposing a first electronic component over the first surface of the substrate; disposing a second electronic component over the second surface of the substrate; providing a mold including a first plate and a second plate forming a first chamber; disposing the substrate in the mold with the first electronic component and second electronic component disposed in the first chamber and the first plate and second plate in contact with the substrate, wherein a second opening of the mold is disposed over the first surface of the substrate; depositing an encapsulant into the second opening, wherein the encapsulant flows from over the first surface of the substrate, through the first opening, and then over the second surface of the substrate to cover the second electronic component and second surface of the substrate; and singulating the substrate and encapsulant between the first electronic component and second electronic component, wherein singulating completely removes the first opening.

5. The method of claim 1, further including: disposing the substrate in the mold with the mold contacting a portion of the substrate between the first electronic component and second electronic component; forming a masking layer over the portion of the substrate after removing the substrate from the mold; forming a shielding layer over the encapsulant and masking layer; removing the masking layer after forming the shielding layer; and forming an interconnect structure on the portion of the substrate.
11. The method of claim 10, further including: forming a first shielding layer over the first electronic component after depositing the encapsulant; and forming a second shielding layer over the second electronic component after depositing the encapsulant.





Claims 1, 4, 5, 6 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 11 and 21 of U.S. Patent No. 10,797,024. Although the claims at issue are not identical, they are not patentably distinct from each other because of the followings:
Although the conflicting claims are not identical, the scope of the claimed limitations of the instant application as claimed in claims 1, 4, 5, 6 and 7 is similar to that of the claimed limitations of U.S. Patent No. 10,636,765 as claimed in claims 1, 6, 11 and 21. Therefore, the claims are not patentably distinct from each other.

The instant Application:  

1. A method of making a semiconductor device, comprising: providing a substrate including an opening formed through the substrate; disposing the substrate in a mold; and depositing an encapsulant into the mold, wherein the encapsulant flows through the opening.  
4. The method of claim 1, further including singulating the substrate after depositing the encapsulant, wherein the opening is removed.  












5. The method of claim 1, further including: disposing the substrate in the mold with a portion of the mold contacting a portion of a first surface of the substrate; removing the substrate and encapsulant from the mold; disposing a mask over the portion of the first surface of the substrate; forming a first shielding layer over the mask and first surface of the substrate; and removing the mask and a portion of the first shielding layer.  





6. The method of claim 5, further including: singulating the substrate and encapsulant; and forming a second shielding layer over the encapsulant opposite the first shielding layer after singulating.  






7. A method of making a semiconductor device, comprising: providing a substrate including a plurality of device regions; and forming a first opening through the substrate outside a footprint of the device regions. 

U.S. Patent No. 10,797,024:                           

1. A method of making a semiconductor device, comprising: providing a substrate including a first opening formed through the substrate; disposing a first electronic component over the substrate; disposing a second electronic component over the substrate; providing a mold including a first chamber; disposing the substrate in the mold with the first electronic component and second electronic component disposed in the first chamber, wherein a second opening of the mold is disposed over a first side of the substrate; depositing an encapsulant into the second opening, wherein the encapsulant flows through the first opening to cover the first electronic component, second electronic component, and a second side of the substrate; and singulating the substrate and encapsulant between the first electronic component and second electronic component.

6. The method of claim 1, further including: disposing the substrate in the mold with the mold contacting a portion of the substrate between the first electronic component and second electronic component; forming a masking layer over the portion of the substrate after removing the substrate from the mold; forming a shielding layer over the encapsulant and masking layer; removing the masking layer after forming the shielding layer; and forming an interconnect structure on the portion of the substrate.     
 
11. The method of claim 10, further including: forming a first shielding layer over the first electronic component after depositing the encapsulant; and forming a second shielding layer over the second electronic component after depositing the encapsulant. 

 
21. A semiconductor device, comprising: a substrate including a first opening formed through a saw street of the substrate; a first electronic component mounted on the substrate outside a footprint of the first opening; and an encapsulant deposited around the first electronic component and in the first opening.                                                        



Claim 2 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1  of U.S. Patent No. 10,636,765 in view of Pagaila et al. (US 2011/0068459).  
Re Claims 2, as applied to claim 1 above, U.S. Patent No. 10,636,765 claimed all the claimed limitation.  
Although disposing an interconnect structure on the substrate; depositing the encapsulant over the interconnect structure; and backgrinding the encapsulant to expose the interconnect structure is within the scope of U.S. Patent No. 10,636,765, the limitation is not claimed.  
Pagaila et al. disclose disposing an interconnect structure on the substrate (see Fig 3g); depositing the encapsulant over the interconnect structure; and backgrinding the encapsulant to expose the interconnect structure (see Fig. 3h). Also see Paragraphs [0049] - [0051]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide 10,636,765 Patent with disposing an interconnect structure on the substrate (see Fig 3g); depositing the encapsulant over the interconnect structure; and backgrinding the encapsulant to expose the interconnect structure as taught by Pagaila et al.  in order to fabricate semiconductor packaging device. 

Claim 2 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1  of U.S. Patent No. 10,797,024 in view of Pagaila et al. (US 2011/0068459).  
Re Claims 2, as applied to claim 1 above, U.S. Patent No. 10,797,024 claimed all the claimed limitation.  
Although disposing an interconnect structure on the substrate; depositing the encapsulant over the interconnect structure; and backgrinding the encapsulant to expose the interconnect structure is within the scope of U.S. Patent No. 10,797,024, the limitation is not claimed.  
Pagaila et al. disclose disposing an interconnect structure on the substrate (see Fig 3g); depositing the encapsulant over the interconnect structure; and backgrinding the encapsulant to expose the interconnect structure (see Fig. 3h). Also see Paragraphs [0049] - [0051]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide 10,797,024 Patent with disposing an interconnect structure on the substrate (see Fig 3g); depositing the encapsulant over the interconnect structure; and backgrinding the encapsulant to expose the interconnect structure as taught by Pagaila et al.  in order to fabricate semiconductor packaging device. 



























Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-14, 16-20 and 22-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NOMA et al. (US 2009/0302329).

    PNG
    media_image1.png
    389
    703
    media_image1.png
    Greyscale


Re Claim 7, NOMA et al. disclose a method of making a semiconductor device, comprising: providing a substrate (14 15 16, i.e., support) including a plurality of device regions (i.e., regions contain 10L 10D 10P); and forming a first opening (22) through the substrate (14 15 16) outside a footprint of the device regions (see Figs. 5-9 and 11 and related text Page 2, Paragraph [0025] – Page 3, Paragraph [0041]).  
Re Claim 8, as applied to claim 7 above, NOMA et al. disclose all the claimed limitations including wherein the first opening includes a length greater than a combined length of a plurality of the device regions (see Figs. 5-9 and 11 and related text Page 2, Paragraph [0025] – Page 3, Paragraph [0041]).   
Re Claim 9, as applied to claim 7 above, NOMA et al. disclose all the claimed limitations including forming the first opening at an edge of the substrate (see Figs. 5-9 and 11 and related text Page 2, Paragraph [0025] – Page 3, Paragraph [0041]).    
Re Claim 10, as applied to claim 9 above, NOMA et al. disclose all the claimed limitations including forming a second opening between two of the plurality of device regions (see Figs. 5-9 and 11 and related text Page 2, Paragraph [0025] – Page 3, Paragraph [0041]).    
Re Claim 11, as applied to claim 7 above, NOMA et al. disclose all the claimed limitations including forming the first opening between two of the plurality of device regions (see Figs. 5-9 and 11 and related text Page 2, Paragraph [0025] – Page 3, Paragraph [0041]).    
Re Claim 12, as applied to claim 7 above, NOMA et al. disclose all the claimed limitations including disposing a first electronic component on a first surface of the substrate within a first device region of the plurality of device regions (see Figs. 5-9 and 11 and related text Page 2, Paragraph [0025] – Page 3, Paragraph [0041]).    
Re Claim 13, as applied to claim 12 above, NOMA et al. disclose all the claimed limitations including disposing a second electronic component on a second surface of the substrate within the first device region of the plurality of device regions (see Figs. 5-9 and 11 and related text Page 2, Paragraph [0025] – Page 3, Paragraph [0041]).    
Re Claim 14, NOMA et al. disclose a semiconductor device, comprising: a substrate (14 15 16) including a plurality of device regions (i.e., 10L 10D 10P); and a first opening (22) formed through the substrate near an edge of the substrate (see Figs. 5-9 and 11 and related text Page 2, Paragraph [0025] – Page 3, Paragraph [0041]).      
Re Claim 16, as applied to claim 14 above, NOMA et al. disclose all the claimed limitations including a plurality of first openings formed at the edge of the substrate.  
Re Claim 17, as applied to claim 14 above, NOMA et al. disclose all the claimed limitations including a second opening formed between two of the plurality of device regions (see Fig. 9).  
Re Claim 18, as applied to claim 14 above, NOMA et al. disclose all the claimed limitations including a first electronic component disposed on a first surface of the substrate within a first device region of the plurality of device regions (see Figs. 5-9 and 11 and related text Page 2, Paragraph [0025] – Page 3, Paragraph [0041]).      
  Re Claim 19, as applied to claim 18 above, NOMA et al. disclose all the claimed limitations including a second electronic component disposed on a second surface of the substrate within the first device region of the plurality of device regions (see Figs. 5-9 and 11 and related text Page 2, Paragraph [0025] – Page 3, Paragraph [0041]).  
Re Claim 20, NOMA et al. disclose a semiconductor device, comprising: a substrate (14 15 16, i.e., support) including a plurality of device regions (i.e., 10L 10D 10P); and an opening (22) formed through the substrate outside a footprint of the device regions (see Figs. 5-9 and 11 and related text Page 2, Paragraph [0025] – Page 3, Paragraph [0041]).  
Re Claim 22, as applied to claim 20 above, NOMA et al. disclose all the claimed limitations including wherein the opening is formed at an edge of the substrate (see Figs. 5-9 and 11 and related text Page 2, Paragraph [0025] – Page 3, Paragraph [0041]).  
Re Claim 23, as applied to claim 18 above, NOMA et al. disclose all the claimed limitations including wherein the opening is formed between two of the plurality of device regions (see Figs. 5-9 and 11 and related text Page 2, Paragraph [0025] – Page 3, Paragraph [0041]).
Re Claim 24, as applied to claim 20 above, NOMA et al. disclose all the claimed limitations including a first electronic component disposed on a first surface of the substrate within a first device region of the plurality of device regions (see Figs. 5-9 and 11 and related text Page 2, Paragraph [0025] – Page 3, Paragraph [0041]).  
Re Claim 25, as applied to claim 24 above, NOMA et al. disclose all the claimed limitations including a second electronic component disposed on a second surface of the substrate within the first device region of the plurality of device regions (see Figs. 5-9 and 11 and related text Page 2, Paragraph [0025] – Page 3, Paragraph [0041]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over NOMA et al. (US 2009/0302329).
Re Claims 15 and 21, as applied to claims 14 and 20 respectively above, NOMA et al. disclose all the claimed limitations. 
Furthermore, the limitation wherein the device regions are organized into a plurality of columns and the first opening extends across each of the plurality of columns is within the scope of NOMA et al. disclosure because such repetitive multiple device regions can be organized   into a plurality of columns and the opening extends across each of the plurality of columns in order for mass production of the device prior the device diced. 
It would have been obvious to one of ordinary skill in the art at the time of the invention filed to wherein the device regions are organized into a plurality of columns and the first opening extends across each of the plurality of columns, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  

 Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Choi et al. (US 2013/0037936) also disclose similar inventive subject matter.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
November 17, 2022